DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/02/2022 has been entered. Claim 1 has been amended. Claims 3 and have been cancelled. Claims 1-2, 4-5 and 7-9 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Verdier (US 3,998,256), in view of Kaji (US 2016/0159161 A1 – of record), in view of Takahashi (US 2010/0175799 A1 – of record).
Figs: The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Moreover, drawings and pictures can anticipate/render obvious claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. 
Regarding claim 1, Verdier discloses a pneumatic tire, comprising a block 30 formed by at least one linear circumferential groove 34 – (corresponds to at least one main groove extending in a tire circumferential direction) and oblique grooves 32, 33 – (construed as a pair of lateral grooves extending in a tire width direction and provided at a distance from each other in the tire circumferential direction).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The block includes a radial recess 37 – (construed as a depression depressed from a top surface of the block) and a straight connecting groove 38 – (construed as a first narrow groove). The straight connecting/first narrow groove has a smaller groove width than the main and oblique/lateral grooves; and extends from the recess/depression to a side surface of the block that defines the main groove.
The block is further configurable to have a first protruding portion, a second protruding portion, and a third protruding portion that protrude radially from the depression in directions intersecting a tire radial direction.
[AltContent: textbox (Second protruding portion)]
[AltContent: arrow][AltContent: textbox (First protruding portion)][AltContent: textbox (Third protruding portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The first protruding portion protrudes oppositely to the second and third protruding portions, and the first narrow groove is formed extending in a direction in which the first protruding portion protrudes.
Verdier does not explicitly disclose the depression has a triangular pyramid shape or use of a second and third narrow groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since:
Kaji discloses a pneumatic tire having a block configured to have a hole 40 – (construed as a depression) and a plurality of sipes 42 – (construed as a second and third narrow grooves). The sipes/ second/third narrow grooves extend from the hole/depression and are smaller in groove width than circumferential main grooves 12 and lateral grooves 13. The sipes/ second/third narrow grooves are further configured to be located at a distance from and are not connected to the hole/depression.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

And the plurality of sipes are formed extending in a direction in which the block edges protrudes – (construed as second narrow groove is formed extending in a direction in which the second protruding portion protrudes, and the third narrow groove is formed extending in a direction in which the third protruding portion protrudes). Kaji discloses such a configuration contributes to improved durability by suppressing the occurrence of chipping of rubber, cracks and the like while improving a braking performance on a road surface having a low friction coefficient such as an icy road surface, see Fig. 2, [0011].
Takahashi discloses a pneumatic tire suitable for suppressing pipe resonance of a circumferential groove. The tread pattern of the tire is configured to have a resonator cell portion 3 – (construed as a triangular pyramid shaped depression) with a sipe portion 2 which extends from one side thereof to a main circumferentially extending groove; and where the sipe portion 2 has a smaller width than the circumferential extending portion. The resonator cell portion 3 with the triangular pyramid shape providing a benefit of pebble-biting prevention of the resonator, see Fig. 23 and [0127].
Regarding claim 2, modified Verdier discloses an angle between the narrow grooves adjacent to each other in a circumferential direction around the depression is in a range of from 60 degrees to 180 degrees, both inclusive, see Fig. 2 above.
Regarding claims 4-5, modified Verdier discloses a first corner portion is connected to the first narrow groove, see Fig. 9 above; and providing Kaji’s sipes which extends towards a corner portion of the block in the same manner gives the claimed (second corner portion is adjacent to an end of the second narrow groove, and a third corner portion is adjacent to an end of the third narrow groove), see Fig. 9, Fig. 2 above.
Regarding claim 7, modified Verdier discloses as best depicted in Fig. 9 above the depression includes a first side, a second side, and a third side located on the top surface. And as the projecting portions form the sides of the block the first narrow groove extends along the first side; and providing Kaji’s sipes which extend towards the projecting portions corresponds to the second narrow groove extends along the second side, and the third narrow groove extends along the third side.
Regarding claim 8, modified Verdier discloses the sipes 42 are configured to extend from a hole portion 40 in the center of the block land portion 14, radially outwards towards the block edge; where a distance between the hole portion and the inner end of the sipe is 2 mm – 4 mm, see Kaji [0049] – (corresponds to a distance between the depression and an end of the second narrow groove and a distance between the depression and an end of the third narrow groove are in a range of from 2 mm to 10 mm, both inclusive).
Regarding claim 9, modified Verdier does not explicitly disclose the first narrow groove is smaller in total length than the second narrow groove and the third narrow groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the pneumatic tire in the claimed manner, since it has been held that a mere change in size/shape of an element is generally recognized as being within the level of ordinary skill in art when the change in size/shape is not significant to the function of the combination. Further, one would have been motivated to select the claimed lengths of the narrow grooves for the purpose of improving durability as reasonably suggested by Kaji, see MPEP 2144.04
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749